DETAILED ACTION
This correspondence is in response to the communications received December 22, 2021.  Claims 1, 2, 4, 6-14 and 16-28 are under consideration.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and the claims which depend from claim 1, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

Claim 1 and the claims that depend from claim 1, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for thin film transistors, does not reasonably provide enablement for the overly broad and unsupported amended “transistors”.  The specification does not enable any person skilled in the art to which it make or use the invention commensurate in scope with these claims.  The only support provided in the specification and the drawings point only to thin film transistors.  Planar transistors within a substrate, or organic transistors, or gate all around type transistors for example would not be supported by the disclosure, but are included in the overly broad recitation of “transistors” in claim 1.

Claims:
The originally filed claim set, filed July 24, 2018 only refers to the transistors as “thin film transistor (TFT)”.  Originally filed independent claim 1, on lines 5-6, refers to the transistors in this TFT manner.  Dependent claims 2, 3, 8, 9, 10, 11, 12, 13, 14 and 15, also only refer to the TFT when referring back to the transistors.  Originally filed independent claim 16, on lines 3 and 5, refers to the transistors in this TFT manner.  Dependent claims 17-20, also only refer to the TFT when referring back to the transistors.  Originally filed independent claim 21, on lines 4-6, refers to the transistors in this TFT manner.  Originally filed independent claim 24, on lines 4-5, refers to the transistors in this TFT manner.  
The amended claim set, filed December 22, 2021 now has amended claims in the following manner.  Independent claim 1, now has removed the language of “thin film transistor (TFT)” and now has the term “transistor” on lines 6-7.  The dependent claim 2, has removed the language of “TFT” and now has been replaced with “transistor”.  Dependent claims 8, 9, 10, 11, 12, 13 and 14, have maintained the “TFT” reference to the transistors.  Claims 16, 17, 18, 19, 20, 21, 22 and 24, have maintained the reference to thin film transistors.  Newly filed claim 26 appears to tie the “transistor” reference in claim 1 to be a thin film transistor. 

Specification:
All references to the term “transistor” in the specification, where all mentions which are in context of the invention, e.g. beginning paragraph 0021 specifically, are made with regard to the transistors being “thin film transistors”.  It should be noted that references to “transistors” generically are made in regard to the background art in paragraphs 0015-0020.  All other references to “transistors” are made in the context of being memory cell selection “thin film transistors” that are made in the multilevel metallization and not formed in the actual substrate.  Paragraph 0021 begins the reasoning why TFT devices are to be used.  Advantages of the use of TFT architecture for memory cell access is discussed in ¶ 0022.  Finally, all references to the transistors used in the embodiments which the claims are directed to, e.g. Figs. 2A, 2B, 3D, 3B, 6A and 6B, only mention the use of thin film transistors and not in substrate planar transistors or FEOL transistors.
.
An analysis of the relevant Wands Factors has been conducted and will be discussed below.  
A. Breadth of the claims;
The recitation of the “transistor” as claimed in claim 1, is not commensurate with the scope of the enablement and not adequately supported by the written description.  Other transistors outside of the supported thin film transistors, would be included under the currently overly broad claim recitation.  
B. The nature of the invention;
Utilizing thin film transistors for use in a multilevel metallization stack to control the selection of memory sites in a memory array of an integrated circuit.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant only discloses the use of thin film transistors for use as selection devices for the memory sites.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment made to claim 6 has overcome the previous 112 second paragraph rejection.
The rejection of claim 18, under 112 second paragraph, has now been withdrawn after consultation with Applicant’s Representative’s compelling arguments.
In light of the recent amendment, claims 8, 9, 10, 11, 12, 13 and 14, have maintained the “TFT” reference to the transistors.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the 

    PNG
    media_image1.png
    600
    779
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    729
    768
    media_image2.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 3A (annotated by the Examiner above), 3B and 6A, reproduced above, an integrated circuit (IC) device, comprising:

a first memory cell (250-11, 250-12, ¶ 0047) in a first layer over a substrate (material layer where 250-11, 250-12 reside, substrate being 110, in metallization levels M5, M6 and a lower portion of M7); and



wherein the first layer is between the substrate and the second layer (material layer with 250-11, 250-12, in metallization levels M5, M6 and lower portion of M7, is between material layer with 250-21, 250-22, in previously noted metallization levels, and substrate 110),

wherein;
each of the first memory cell (one of 250-11 or 250-12) and the second memory cell (one of 250-21 or 250-22) includes a transistor (¶ 0047, selector TFT 170) that includes a channel layer (218 for each TFT, the channel is discussed in ¶ 0042) and a gate electrode (“gate below” 214 for each TFT in ¶ 0042),

for at least one of the first memory cell and the second memory cell, a wordline (220, ¶ 0046) is coupled to the gate electrode (220 couples to 214 by way of 212), the wordline being between the substrate and the gate electrode (discussed at length in ¶ 0055, where wordline 220 is connected to gate electrode 214, Fig. 3A-B shows wordline 220 being beneath gate 214 and above substrate 110).

Regarding claim 16, the Applicant discloses in Fig. 6A, an integrated circuit (IC) device, comprising:



a plurality of second memory cells (devices 250-21, 250-22), each of the plurality of second memory cells comprising a second TFT in a second layer above the substrate (devices 250-21, 250-22, are above 110, thin film transistors aspect discussed at least in ¶ 0047, selector TFT 170 in noted second memory cells, the second layer being the materials inside metallization levels of the upper portion of M7, M8 and the next dielectric level that is not labeled in Fig. 6A), 

wherein the first layer is between the substrate and the second layer (noted material layer with 250-11, 250-12 therein, is between noted material layers with 250-21, 250-22 therein, and 110),
wherein at least one of the first TFT (selector TFT 170 of the noted first layer with memory cells 250-11, 250-12 therein, has a bottom gate 214, below the channel 218) and the second TFT is a bottom-gated TFT (selector TFT 170 of the noted second layer with memory cells 250-21, 250-22 therein, has a bottom gate 214, below the channel 218).

The mapping for claims 21 and 24 have been omitted in the interest of brevity.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 26 and 28 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shukh (US 2014/0353662).

    PNG
    media_image3.png
    681
    762
    media_image3.png
    Greyscale

Regarding claim 1, the prior art of Shukh discloses in Fig. 7, provided above, an integrated circuit (IC) device, comprising:

a first memory cell (MC1, ¶ 0040, “memory cells MC1 and MC2”) in a first layer over a substrate (MC1 in shown layer over 21, ¶ 0013, “substrate 21”); and

a second memory cell (MC2) in a second layer over the substrate (MC2 in shown layer over 21), 

wherein the first layer is between the substrate and the second layer (MC1 is between MC2 and 21),

wherein;
each of the first memory cell (MC1) and the second memory cell (MC2) includes a transistor (TFT1 for MC1 and TFT2 for MC2) that includes a channel layer (“semiconductor layer 32”, ¶ 0033) and a gate electrode (27, ¶ 0033, “gate terminal 27”),

for at least one of the first memory cell and the second memory cell, a wordline is coupled to the gate electrode (both MC1 and MC2 have WL1 and WL2 connected to the gate 27 of both MC1 and MC2, respectively), 

the wordline being between the substrate and the gate electrode (wordline WL1 is between 21 and 27 of MC1).

Regarding claim 2, Shukh discloses in Fig. 7, the IC device according to claim 1, wherein the transistor (TFT1) includes a first source/drain (S/D) electrode (one of 34 or 35, ¶ 0033), and a second S/D electrode (other of 34 or 35), wherein the channel layer (32) is between the gate electrode (27) and the first and second S/D electrodes (32 between 34 and 35).

Regarding claim 26, Shukh discloses in Fig. 7, the IC device according to claim 1, wherein the transistor is a thin film transistor (TFT1, TFT2).

Regarding claim 28, Shukh discloses in Fig. 7, the IC device according to claim 1, wherein the IC device is one of a memory device (memory array device shown in Fig. 7), a wearable computing device, a handheld computing device, a server processor, or a motherboard.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected  under 35 U.S.C. 103 as being unpatentable over Shukh (US 2014/0353662).

    PNG
    media_image4.png
    712
    894
    media_image4.png
    Greyscale

Regarding claim 16, the prior art of Shukh discloses in Figs. 7 and 8, provided above, an integrated circuit (IC) device, comprising:

a first memory cell (MC1), 

the first memory cell comprising a first thin film transistor (TFT) in a first layer above a substrate (MC1 has TFT1 which is above substrate 21); and

a second memory cell (MC2), 



wherein the first layer is between the substrate and the second layer (MC1 is between substrate 21 and MC2),

wherein at least one of the first TFT and the second TFT is a bottom-gated TFT (the TFT1 in MC1 has a bottom gate 27 which is below the channel 32).

Shukh does not disclose in Fig. 7, wherein,
“a plurality of first memory cells, 
…
a plurality of second memory cells”.

Shukh discloses in Fig. 8, wherein the first level of memory consists of a plurality of memory cells (MC1-L1, MC2-L1, etc.) and the second level of memory consists of a plurality of memory cells (MC2-L1, MC2-L2, etc.).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a plurality of first memory cells, 

a plurality of second memory cells”,

in the invention or system of Fig. 7 of Shukh as taught by Fig. 8 of Shukh, for the purpose of increasing the functionality of the memory to expand the three dimensional arrangement in horizontal direction to increase the device density and the memory capacity.


Claim 21 is rejected  under 35 U.S.C. 103 as being unpatentable over Shukh (US 2014/0353662) in view of Rinerson et al. (US 2010/0157647) in view of Tanaka et al. (US 2018/0082733).

Regarding claim 21, the prior art of Shukh discloses in Fig. 7, provided above, an method of forming an integrated circuit (IC) device, the method comprising:

forming memory cells (MC1 and MC2), 

the process including forming a first memory cell (MC1) comprising a first selector thin film transistor (TFT) (“selection transistor TFT1”, ¶ 0040), and

forming a second memory cell (MC2) comprising a second selector TFT (“The memory cell MC1 can include a selection transistor TFT1 and a MTJ1. Respectively, the memory cell MC2 can include a transistor TFT2”, ¶ 0040),

wherein the second selector TFT is further away from the substrate than the first selector TFT (TFT2 is farther away from substrate 21, than TFT1 is from substrate 21), and wherein:

a first wordline (WL1), coupled to a gate electrode of the first selector TFT (WL couples to gate 27 of TFT1) is between the substrate and the gate electrode of the first selector TFT (WL1 is between gate 27 of TFT1 and substrate 21), or a second wordline, coupled to a gate electrode of the second selector TFT is between the substrate and the gate electrode of the second selector TFT.

First, Shukh does not disclose,
“forming logic devices in a front end of line (FEOL) process on a substrate; and
forming memory cells in a back end of line (BEOL) process, 
the BEOL process including forming a first memory cell comprising a first selector thin film transistor (TFT)”.

Rinerson discloses in ¶ 0021, “BEOL memory … The logic layer 155a can be considered a product of front-end-of-the-line (FEOL processing)”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,


forming memory cells in a back end of line (BEOL) process, 
the BEOL process including forming a first memory cell comprising a first selector thin film transistor (TFT)”,

in the invention or system of Shukh as taught by Rinerson, for the purpose of dividing tasks that require different processing schemes to optimize the financial aspects, process timing, and device fabrication requirements.

Second, Shukh does not disclose,
“forming logic devices on a substrate”.  


    PNG
    media_image5.png
    550
    855
    media_image5.png
    Greyscale

Tanaka discloses in Fig. 14, provided above,
forming logic devices (circuitry present on 20) on a substrate (20).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“forming logic devices on a substrate”,

in the invention or system of Shukh as taught by Tanaka, for the purpose of providing a control means to allow for control signals to the memory array.


Claims 24 and 25 are rejected  under 35 U.S.C. 103 as being unpatentable over Shukh (US 2014/0353662) in view of Tanaka et al. (US 2018/0082733) in view of Song (US 2012/0068335).

Regarding claim 24, the prior art of Shukh discloses in Fig. 7, provided above, an integrated circuit (IC) package, comprising:

an IC die (¶ 0013, “substrate 21 that can be made of a single crystal semiconductor material such as silicon (Si), germanium (Ge), GaAs, SiC or similar”, where the integrated nature of the memory array are integrally formed on the semiconductor substrate, die, chip, dice, etc.), 



a second embedded memory cell (MC2) stacked over the first cell in a second layer of the IC die (MC2 stacked on MC1 and on 21), 

wherein each of the first embedded memory cell and the second embedded memory cell includes a thin film transistor (TFT) (MC1 has TFT1, MC2 has TFT2) and 

wherein, for at least one TFT of the TFT of the first embedded memory cell and the TFT of the second embedded memory cell, a wordline (WL1 connects to gate 27 of TFT1 of MC1, and WL2 connects to gate 27 of TFT2 of MC2), coupled to a gate electrode of the at least one TFT is between the substrate and the gate electrode of the at least one TFT (WL1 is coupled to the gate 27 of TFT1 and between substrate 21 and gate 27 of TFT1).

Shukh does not disclose, “a first embedded dynamic random-access memory (eDRAM) cell, and a second eDRAM cell”, thus Shukh does not explicitly disclose wherein the memory devices are DRAM devices.

Tanaka discloses, “a first embedded dynamic random-access memory (eDRAM) cell, and a second eDRAM cell” (capacitive memory sites shown in Fig. 14, and discussed in at least ¶ 0019-0020 which discuss Figures 13 and 14).



	“a first embedded dynamic random-access memory (eDRAM) cell, and a second eDRAM cell”,

	in the invention or system of Shukh as taught by Tanaka, for the purpose of using capacitive charge holding memory devices which have a superior data retention characteristic and are simple to manufacture.

Shukh does not disclose,
“a further component, coupled to the IC die”.

Song shows in Fig. 1, wherein,
a further component (“PCB 100”, ¶ 0038), coupled to the IC die (“semiconductor chip 120”, ¶ 0038).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a further component, coupled to the IC die”,

in the invention or system of Shukh as taught by Song, for the purpose of providing a packaging arrangement for the die to protect the die from mechanical and ambient factors.

Regarding claim 25, Shukh et al. discloses the IC package according to claim 24, wherein the further component is one of a package substrate (as shown in the rejection of claim 24, Song shows the use of a printed circuit board 100, for a package substrate), a flexible substrate, or an interposer.


Allowable Subject Matter
Claim 4 and 6-14 are (potentially if the 112 rejection is overcome) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6-14 are objected to for their dependence upon claim 4.

Claim 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 18 is objected to for it’s dependence upon claim 17.

Claim 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 20 is objected to for it’s dependence upon claim 19.  At 

Claim 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 23 is objected to for it’s dependence upon claim 22.

Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of Shukh, shows wherein the second level memory TFT has a gate that is above the channel, thus not disclosing,
“27. (New) The IC device according to claim 1, wherein the wordline is coupled to the gate electrode for each of the first memory cell and the second memory cell, and, for each of the first memory cell and the second memory cell, the wordline being between the substrate and the gate electrode.” (the italicized portion).


Double Patenting
A double patenting rejection was considered in light of co-pending US Application 15/956,379, filed April 18, 2018.  Several features claimed in claims 1 and 2, share many similarities with the instant application, however all claims of the ‘379 application, now allowed, lack the second memory cell which is above the first memory cell with respect to the substrate.  


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893